452 So. 2d 64 (1984)
Zoltan SARI and Pauline Sari, His Wife, Appellants,
v.
AETNA CASUALTY AND SURETY Company and Rebecca C. Gerson, Appellees.
No. 83-2958.
District Court of Appeal of Florida, Third District.
May 22, 1984.
Rehearing Denied June 25, 1984.
Abrams, Anton, Robbins, Resnick, Schneider & Mager, Hollywood, and Robert Pasin, West Palm Beach, for appellants.
Ress, Gomez, Rosenberg & Howland, North Miami, and Steven Edelstein, Miami, for appellees.
Before SCHWARTZ, C.J., and NESBITT and BASKIN, JJ.
*65 PER CURIAM.
We conclude that the step-down between the tile floor of an apartment hallway and the carpeted, necessarily flexible, pile surface of the adjacent bedroom which came to the same level, and upon which the plaintiff fell, was so obvious that, as a matter of law, neither warning nor correction of the condition was required. Schoen v. Gilbert, 436 So. 2d 75 (Fla. 1983). Accordingly, the summary judgment entered below for the defendant owner is
Affirmed.